DISMISS and Opinion Filed June 18, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00442-CR

              EX PARTE VERA ELIZABETH GUTHRIE-NAIL

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-80635-2012

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Myers, and Justice Garcia
                         Opinion by Chief Justice Burns
      Vera Elizabeth Guthrie-Nail filed an article 11.07 application writ for habeas

corpus in the 401st Judicial District Court. The trial court recommended denying the

application and ordered the clerk of the court to transmit a copy of the application,

the State’s response, and the trial court’s order to the Texas Court of Criminal

Appeals. On June 14, 2021, the Collin County District Clerk forwarded Vera

Elizabeth Gutherie-Nail’s notice of appeal to this Court, along with the trial court’s

findings of fact and conclusions of law.

      The habeas corpus procedure set out in article 11.07 of the Texas Code of

Criminal Procedure provides the exclusive remedy for felony post-conviction relief

in Texas state court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3(a), 5. Article
11.07 vests jurisdiction over post-conviction relief from final felony convictions in

the Texas Court of Criminal Appeals. See id. § 3(a); Padieu v. Court of Appeals of

Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Hoang v. State, 872

S.W.2d 694, 697 (Tex. Crim. App. 1993). There is no role for the intermediate courts

of appeals in the procedure set out in article 11.07. See TEX. CODE CRIM. PROC. ANN.

art. 11.07, § 3; Ater v. Eight Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991) (orig. proceeding).

      Because we lack jurisdiction over this appeal, we direct the Collin County

District Clerk to send a copy of the application, the State’s response, and the trial

court’s order to the Texas Court of Criminal Appeals.

      We dismiss this appeal.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
Do Not Publish                             CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
210442F.U05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE VERA ELIZABETH                     On Appeal from the 401st Judicial
GUTHRIE-NAIL                                District Court, Collin County, Texas
                                            Trial Court Cause No. 401-80635-
No. 05-21-00442-CR                          2012.
                                            Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Garcia
                                            participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered June 18, 2021




                                      –3–